 Case 1:20-cr-00087-RPK Document 85 Filed 04/09/21 Page 1 of 4 PageID #: 528




                                   WL| Wright Law, LLP
                                   ATTORNEY AT LAW

                             305 BROADWAY, SUITE 1001,
                                 NEW YORK, NY 10007
                    OFFICE (212) 822-1419 • FACSIMILE (212) 822-1463
                               chris@wrightmarinelli.com
                                  www.wrightlaw.nyc




                                                                          April 8, 2021

By ECF
The Honorable Rachel P. Kovner
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 1201



              Re:     United States v. Keith Levy, 20-CR-87 (RPK)

Dear Judge Kovner:

        We write in response to the government’s motion in limine to restrict impeachment of
parole officers who are expected to testify at the trial of Mr. Levy next week. See ECF No. 74
(“Govt. Mot.”). In its motion the government disclosed four lawsuits filed against Senior Parole
Officer (“SPO”) Denise Granum and one lawsuit filed against Parole Officer Suzette Moncrieffe.
The cases revealed specific incidents of dishonest behavior and misconduct. Pursuant to Fed. R.
Evid. 608(b), the defense seeks to cross-examine SPO Granum on instances of alleged
misconduct as discussed below.

       We further write concerning an unresolved matter from the Court’s pretrial conference
held on Monday, April 5, 202,1 and to make a record on the very late delivery of Section 3500
material to our client.


                       Cross of Senior Parole Officer Denise Granum

      The defense seeks to cross-examine SPO Granum about the factual allegations of
misconduct and dishonesty alleged in the following two civil lawsuits: Lawrence Hayes v.
 Case 1:20-cr-00087-RPK Document 85 Filed 04/09/21 Page 2 of 4 PageID #: 529




Parole Officer Lisa Brown et al., 04-CV-2342 (E.D.N.Y.) and Seth Ritchie v. Glenda Bubb et al.,
11-CV-1185 (E.D.N.Y.).

        The Hayes plaintiff alleged in his civil complaint that SPO Granum arrested him on a
parole warrant while he was in a distressed medical condition, and ignored his pleas for medical
attention. Hayes at ECF No. 39. Hayes was in obviously serious physical pain, falling in and
out of consciousness, and when an NYPD Police Officer suggested SPO Granum get the plaintiff
medical treatment, she stated “I am not taking him to a hospital, we can take him to Rikers Island
[]” Id. Her alleged lack of integrity in trying to fool prison authorities into taking a person into
the prison system when, if she were honest and caring, she would have been upfront about this
person’s immediate medical needs fits within the contours of Fed. R. Evid. 608 (b).

        The plaintiff in Seth Richie, who was a parolee, sent emails to the New York State
Department of Corrections and Community Supervision (Parole) main office in Albany, NY,
complaining about treatment he received from SPO Granum and other parole officers. Richie,
ECF No. 1 at 2-4. He alleged that, because of those complaints, SPO Granum unlawfully
arrested him and stated to him “Mr. Richie, since you like sending emails to Albany, we are now
violating you, turn around and put your hands up.” Id. Mr. Richie was arrested and detained on
Rikers Island for a period of time. Id.

        Here, by offering SPO Granum’s testimony, the government is asking the jury to credit
her integrity, and that her reaction to Keith Levy’s words is truthful under the circumstances
rather than an exaggeration. Instances where SPO Granum allegedly engaged in dishonesty and
showed a lack of integrity are highly probative of her inclination to retaliate dishonestly. When
Mr. Levy successfully had a Parole warrant lifted on due process grounds, the SPO found a
dishonest way to exaggerate his words in order to lock him up again.

        The defense only seeks to inquire about the factual allegations contained in the above two
civil lawsuits (not all four lawsuits against her), and would not seek to inquire as to the actual
lawsuits themselves nor would we inquire about the fact that SPO Granum was sued. That
should alleviate the government’s concerns about possible unfair prejudice that might arise if the
jury heard SPO Granum were named as a defendant in a civil lawsuit. Accordingly, the Court
should allow the defense to cross-examine SPO Granum about the underlying facts contained in
the Hayes and Richie.


                      Clarification of One of Monday’s Pretrial Rulings

        The Court has yet to issue its written pretrial rulings, but at our final status conference
this past Monday, April 5th, the Court indicated that it would allow reference to a 2010 shooting
of a parole officer.

        We believe the prosecution will seek to elicit testimony from one or more parole officers
beyond Officer Granum on their reaction to Mr. Levy’s words and also refer again to the 2010
shooting. This would violate Fed. R. Evid. 403’s careful balancing test, especially given the way
such testimony by other parole officers beyond Officer Granum is not only needlessly prejudicial
 Case 1:20-cr-00087-RPK Document 85 Filed 04/09/21 Page 3 of 4 PageID #: 530




and cumulative, it is also, more importantly, rank lay opinion testimony in violation of Fed. R.
Evid. 701.

        The opinion testimony of witnesses who were not the target of the alleged threat is
wholly irrelevant. The prosecution tried the same tactic to no avail in Judge Matsumoto’s trial,
United States v. Segui, 19 CRM-188 (KAM), to which we have referred repeatedly. There, the
prosecutor asked not only one Professor Durbin, who had been the named victim of the
“threatening” e-mail in that case, but also one Dean Stapleton at the school (Tr. 393) about the
alleged threat. After reading the e-mail that referred to “tying you down and cutting off your [the
professor’s] finger” the prosecution asked the dean: “What was your reaction to this e-mail?”
After an objection and a sidebar (the transcript volume containing the exchanges is attached as
Exhibit A), Judge Matsumoto disallowed it as follows:

               THE COURT: The jury is instructed to disregard [Dean] Stapleton’s
       testimony regarding her own feeling or reactions, her own perceptions, about
       what was stated in this e-mail. So, hit the delete button, and we’ll carry on with
       her testimony (Tr. 406) (emphasis supplied).

        Judge Matsumoto’s reasoning was based on the common sense conclusion that
how the non-threatened dean “felt and whether she perceived this as a threat would be
irrelevant[,] and that she doesn’t have any “elevated ability to testify as some sort of
expert”. (Tr. 399)

         Here, the case for disallowing the reaction of any junior parole officers is
stronger than in the Segui trial. Not only are they not identified as victims, in Segui
arguably the dean was a victim (albeit not named in the indictment) because the
defendant was angry at both the professor and the entire school for his academic failings.
As Judge Matsumoto put it: ‘[Segui was] calling her out directly.” (Tr. 398). The
complaint, the indictment and indeed the entire theory of the government’s case is that
there was just one target: SPO Granum. The Court should bar witnesses, other than SPO
Granum, in opining as lay witnesses on how they interpreted Mr. Levy’s words and what
they knew about the 2010 shooting.



                          Very Late Delivery of 3500 Material

        Following our emergency motion late last night (ECF No. 83), lo and behold, the
3500 material that had been languishing in the MDC “warehouse” for over one week
despite being sent for overnight delivery, was suddenly delivered to Mr. Levy this
morning. Gordon Mehler had a pre-arranged two- hour trial preparation call this
morning, but was not able to take full advantage of Mr. Levy’s review of the material
because he had just received it. The undersigned held an additional, one-hour in-person
meeting with Mr. Levy shortly thereafter, and the situation was the same. In effect,
because of the MDC’s lack of diligence, we face a prejudicial situation where Mr. Levy
 Case 1:20-cr-00087-RPK Document 85 Filed 04/09/21 Page 4 of 4 PageID #: 531




now has barely one business day (instead of more than one week) with this material prior
to the start of jury selection. We object.

                                            Sincerely,


                                            /s/ Gordon Mehler
                                            Mehler Law PLLC
                                            747 Third Avenue, 32nd Floor
                                            New York, NY 10017


                                            /s/ Christopher D. Wright
                                            305 Broadway
                                            Suite 1001
                                            New York, New York 10007

                                            Attorneys for Defendant Keith Levy



cc: Andrew Wang, AUSA (by ECF)
